UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6543


DENZIL T. MOORE,

                  Plaintiff - Appellant,

             v.

FEDERAL BUREAU OF PRISONS; RICHARD RAMIREZ, Regional Medical
Director; ELIZABETH MASTELLER; DR. ELLEN MACE; JANET BUNTS;
MARK DIB,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00071-REM-JES)


Submitted:    August 31, 2009              Decided:   September 15, 2009


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Denzil T. Moore, Appellant Pro Se.    Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Denzil    T.   Moore    appeals     the    district        court’s   order

accepting the recommendation of the magistrate judge and denying

relief   on    his     complaint     filed      pursuant      to   the   Federal    Tort

Claims Act, 28 U.S.C. §§ 1346(b), 2671-2680 (2006), and Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S.   388    (1971).        We   have     reviewed     the    record     and   find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Moore v. Fed. Bureau of Prisons, No.

2:06-cv-00071-REM-JES (N.D. W. Va. Feb. 4, 2009).                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in     the    materials      before    the    court      and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2